t c memo united_states tax_court robert b kemp jr petitioner v commissioner of internal revenue respondent docket no filed date john p konvalinka for petitioner monica d armstrong for respondent memorandum opinion gale judge respondent issued a notice of final_determination denying petitioner’s claim for an abatement of interest on his and federal_income_tax liabilities petitioner timely filed a petition for review with this court pursuant to sec_6404 the issue for decision is whether respondent abused his discretion in failing to abate interest on petitioner’s federal_income_tax liabilities for and we hold that he did not background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing of the petition petitioner resided in hixson tennessee in date petitioner was informed by letter that his federal_income_tax return had been selected for examination the letter also requested certain documents including petitioner’s and federal_income_tax returns later that month petitioner had lengthy meetings with the revenue_agent who was conducting the examination the revenue_agent went on maternity leave months later in date petitioner filed amended federal_income_tax returns for and reporting additional taxable_income of dollar_figure dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the applicable_provision of the internal_revenue_code for the periods involved and all rule references are to the tax_court rules_of_practice and procedure on or about date petitioner filed an amended federal_income_tax return for reporting additional taxable_income of dollar_figure petitioner paid all of the additional tax due and accrued interest with respect to the foregoing amended returns at some point between date and date petitioner’s taxable_year was added to the examination covering in date petitioner’s examination was assigned to a new revenue_agent who discussed the examination of and on two occasions with petitioner’s representative no additional information was obtained from petitioner by respondent after date on or about date the revenue_agent examining petitioner’s returns initiated a civil_fraud referral for and and on date the agent issued a 30-day_letter to petitioner proposing civil_fraud penalties for those years on date a special_agent from respondent’s criminal_investigation_division met with the revenue_agent conducting petitioner’s and examination regarding petitioner’s case and all civil_action concerning those years ceased on date the special_agent issued a memorandum to respondent’s examination_division advising it to suspend or not initiate any civil_action against petitioner for individual income_tax returns for the years through on account of a grand jury investigation of alleged violations of sec_7206 the memorandum further ordered the transfer of all original returns and administrative files for the foregoing years on date a federal grand jury returned a 15-count indictment against petitioner including counts of alleged violation of sec_7206 for taxable years through and various nontax criminal violations sometime in july or date petitioner filed an amended federal_income_tax return for reporting additional taxable_income of dollar_figure and additional tax due of dollar_figure petitioner paid the resulting additional tax due and accrued interest petitioner’s criminal trial commenced on date on date a jury found petitioner guilty of violating sec_7206 for each of the taxable years through petitioner was acquitted of all nontax charges petitioner filed a timely appeal the parties stipulated that the amended_return for was filed in date reporting additional taxable_income of dollar_figure however the actual amended_return in evidence indicates the time and amount described above this discrepancy does not in any event affect the analysis or the result in this case on date respondent issued a notice_of_deficiency to petitioner determining fraud penalties under sec_6663 for and petitioner filed a timely petition in this court seeking a redetermination of the fraud penalties for and on date petitioner’s conviction was affirmed by the court_of_appeals for the sixth circuit on or about date petitioner received a letter from respondent stating in part thank you for your inquiry of june we have resolved your problem with your tax_return please disregard the prior request by memorandum dated date district_counsel of respondent advised respondent’s examination_division that the criminal proceedings against petitioner were concluded in connection with the proceedings in this court concerning a redetermination of the and fraud penalties petitioner and respondent became involved in a dispute over discovery and a continuance of the trial on date petitioner requested a continuance which was granted on date on date the revenue_agent who conducted the examination of petitioner’s and taxable years met with respondent’s counsel at the u s attorney’s office to review the record in petitioner’s criminal case at that time upon a review of the criminal case record and the administrative file the decision was made to assert civil_fraud penalties against petitioner for and on date respondent issued a notice_of_deficiency to petitioner determining fraud penalties under sec_6663 for and petitioner sought a redetermination in this court only with respect to the fraud_penalty for the fraud penalties for and were assessed on date and petitioner paid them on date on date petitioner filed a claim_for_refund and request for abatement of penalty and interest with respect to and on date respondent sent petitioner a letter advising him of a preliminary determination to deny his claim_for_abatement of interest with an explanation of the reasons for the denial attached the attached explanation stated in part your claim_for_abatement of interest cannot be allowed since there were no errors or delays in performing a ministerial_act for instance the agent taking maternity leave is not a ministerial_act nor is the delay caused by the investigation the appeal process or the court proceedings petitioner administratively appealed this determination and on date respondent issued a notice of final_determination to petitioner denying his request for abatement of interest for and and giving the following reason there was no error or delay relating to the performance of a ministerial_act in processing the examination of your return discussion interest on a federal_income_tax liability including a fraud_penalty generally begins to accrue on the due_date of the return sec_6601 e b the commissioner has authority to abate an assessment of interest on a deficiency or payment of income_tax if the accrual of such interest is attributable to an error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial_act sec_6404 a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment 113_tc_145 sec_301_6404-2t temporary proced admin regs fed reg date any such error or delay shall be taken into account only after the internal_revenue_service has contacted the taxpayer in writing with respect to the deficiency or payment on which the interest has accrued sec_6404 finally the legislative_history indicates that congress did not intend the abatement authority to be used routinely to avoid payment of interest rather congress intended the provision to be used in instances where failure to abate sec_6404 was amended by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or ministerial acts the amendment is effective for interest accruing with respect to deficiencies or payments for tax years beginning after date and is therefore inapplicable here interest would be widely perceived as grossly unfair s rept pincite 1986_3_cb_1 h rept pincite 1986_3_cb_1 we have jurisdiction to order an abatement of interest where the commissioner’s failure to do so is an abuse_of_discretion sec_6404 petitioner seeks an abatement of all interest accrued with respect to the fraud penalties for and in effect claiming that the abatement should cover the entire period back to the due_date of the returns for those years invoking sec_301_6404-2t example temporary proced admin regs supra petitioner contends that respondent’s date issuance of the notice_of_deficiency determining the and fraud penalties was a ministerial_act that was improperly delayed since respondent possessed all information and had completed all consultations with respect to these penalties by date further petitioner argues the imposition of interest in these circumstances would be widely perceived as grossly unfair because respondent delayed asserting the and fraud penalties as a litigation tactic in the proceeding sec_4 in sec_6404 was redesignated sec_6404 victims of terrorism tax relief act of publaw_107_134 115_stat_2434 for taxable years beginning after date this regulation has been amended and made final see sec_301 d proced admin regs before this court involving a redetermination of the fraud penalties determined for and respondent counters that there was no ministerial delay in connection with the date determination of the fraud penalties for and because respondent was restricted from examining petitioner’s and amended returns because of the criminal prosecution of petitioner covering those years until the date memorandum of district_counsel advising respondent’s examination_division of the conclusion of the criminal proceedings respondent further argues that in any event respondent’s first contact in writing with petitioner regarding the and fraud penalties was the date notice_of_deficiency we find untenable petitioner’s argument that any delay beyond date in issuing a notice_of_deficiency determining the and fraud penalties constituted a delay or error in the performance of a ministerial_act petitioner contends that all information had been provided to respondent and all consultations completed with respect to the and fraud other than his bald claim that all interest should be abated petitioner offers no argument in support of the proposition that an abatement back to the due dates of his and returns should occur we accordingly consider only the earliest claim for which petitioner offers any support namely that interest should be abated starting in date because respondent should have issued a notice_of_deficiency concerning the and fraud penalties at that time penalties by date in so contending petitioner claims to fall within sec_301_6404-2t example temporary proced admin regs supra the example provides that where an examination of a taxpayer’s return has revealed a deficiency the issuance of a notice_of_deficiency is a ministerial_act after the taxpayer and the internal_revenue_service have identified all agreed and unagreed issues the notice has been prepared and reviewed including review by district_counsel if necessary and any other relevant prerequisites have been completed id petitioner’s amended_return reporting the previously unreported income upon which the fraud_penalty was based had not even been submitted to respondent in date it was not submitted until july or date by which time civil_action for the years through had been suspended while petitioner’s amended_return for had been submitted in date before the suspension of civil_action petitioner has not shown that a notice_of_deficiency for had been prepared or reviewed or that all other relevant prerequisites for its issuance had been completed before the suspension of civil_action in date once civil_action was suspended to facilitate development of the criminal case against petitioner the delay in taking actions in the civil cases for and including any delay in issuing a notice see supra note of deficiency during the period in which the criminal case was pending was not a delay in the performance of a ministerial_act see 113_tc_206 affd 9_fedappx_700 9th cir the decision to defer civil proceedings until resolution of the criminal aspects of a case is an exercise of judgment not a ministerial_act id thus there was no delay in the performance of a ministerial_act with respect to the fraud penalties for and through the period that petitioner’s criminal case was pending that is from the cessation of civil_action in date until the date affirmance of petitioner’s conviction became final as for the period between the time that petitioner’s conviction became final and the date issuance of the notice_of_deficiency determining the and fraud penalties petitioner points to no specific ministerial_act that was improperly delayed other than the issuance of the notice itself as with the period preceding cessation of civil_action however petitioner has not shown that all of the necessary review and exercise of judgment that underlay the decision to assert fraud had been completed at this time in this regard petitioner’s convictions under sec_7206 for and had no preclusive effect with respect to whether he committed civil_fraud in those years see 84_tc_636 thus a decision to assert civil_fraud required an assessment of the supporting evidence moreover while petitioner’s and taxable years had been the subject of an examination that proposed civil_fraud penalties before the cessation of civil_action the and taxable years had not insofar as the record discloses thus the decision to assert fraud in the date notice necessarily involved a review of the evidence of fraud and the exercise of judgment the antithesis of a ministerial_act accordingly we conclude that petitioner has failed to demonstrate any error or delay in the performance of a ministerial_act before the issuance of the date notice_of_deficiency as for petitioner’s contention that respondent’s decision to assert fraud for and was a litigation tactic that if allowed to give rise to interest would be widely perceived as grossly unfair we note that petitioner did not even attempt to dispute the fraud penalties in this court in any event perceptions of gross unfairness come into play only once an error or delay in the performance of a ministerial_act has been established in light of our conclusion that petitioner has failed to identify any ministerial error or delay prior to the issuance of the date notice_of_deficiency we need not decide whether the date letter petitioner received from respondent was a contact in writing with respect to for purposes of sec_6404 moreover petitioner has not alleged nor is there any evidence that any contact in writing with respect to the deficiencies for or occurred in connection with the development of the criminal action against petitioner we accordingly express no view concerning whether a written contact in connection with a criminal_referral may constitute a contact in writing for purposes of sec_6404 petitioner has identified no ministerial error or delay after the date issuance of the notice_of_deficiency and we find none after issuance of the notice determining the fraud penalties for and petitioner failed to petition this court with respect to the fraud penalties for and determined in the notice the penalties were assessed days after the expiration of the period for filing a tax_court petition on date and were paid on date petitioner advances one additional basis for finding an abuse_of_discretion by respondent relying on jacobs v commissioner tcmemo_2000_123 petitioner claims that respondent abused his discretion by failing to disclose the basis for his decision to reject petitioner’s claim_for_abatement of interest petitioner’s reliance on jacobs is misplaced in that case the commissioner had given no explanation of his decision not to abate interest other than a conclusory statement that there were no errors or delays that warranted abatement here while the explanation given in the notice of final_determination is likewise conclusory respondent offered a more detailed statement of his reasons in the written explanation accompanying the preliminary determination to deny abatement the reasons therein given to the effect that the delay attributable to the investigation of petitioner’s case and the criminal proceedings did not constitute a delay in the performance of a ministerial_act comport with our conclusion that no ministerial delay occurred in these circumstances moreover the parties’ stipulations and the accompanying exhibits demonstrate that respondent’s issuance of the notice_of_deficiency in question was not a dilatory ministerial_act as petitioner claims in sum petitioner has not shown any abuse_of_discretion on the ground that respondent failed to provide reasons for his decision not to abate we have considered all other contentions raised by petitioner and conclude that they lack merit for the foregoing reasons respondent’s refusal to abate any interest with respect to petitioner’s and deficiencies was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
